FILED
                            NOT FOR PUBLICATION                                 AUG 02 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-50478

               Plaintiff - Appellee,              D.C. No. 3:09-cr-00244-DMS

  v.

BAROCHS ALVARADO-MORENO,                          MEMORANDUM *

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Dana M. Sabraw, District Judge, Presiding

                              Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

       Barochs Alvarado-Moreno appeals from the 77-month sentence imposed

following his jury-trial conviction for attempted entry after deportation, in

violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Alvarado-Moreno contends his sentence is substantively unreasonable

because the district court placed undue weight on his past convictions. The district

court did not procedurally err, and in light of the totality of the circumstances and

the 18 U.S.C. § 3553(a) sentencing factors, the sentence is substantively

reasonable. See Gall v. United States, 552 U.S. 38, 51 (2007); United States v.

Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc); see also United States v.

Garcia-Cardenas, 555 F.3d 1049, 1050 (9th Cir. 2009) (per curiam) (rejecting

double-counting argument in § 1326 appeal).

      AFFIRMED.




                                           2                                    09-50478